UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-07567 STATE STREET NAVIGATOR SECURITIES LENDING TRUST (Exact name of Registrant as specified in charter) One Lincoln Street 4th Floor Boston, MA 02111 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: Nancy Conlin Vice President and Counsel State Street Bank and Trust Company Securities Finance Division- Floor 4 1 Lincoln Street Boston, Massachusetts 02111-2900 Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place Boston, Massachusetts 02109 Registrant’s telephone number, including area code:(617) 664-3669 Date of fiscal year end:December 31 Date of reporting period:December 31, 2011 Item 1:Reports to Shareholders. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO ANNUAL REPORT December 31, 2011 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Expense Example December 31, 2011 (Unaudited) As a shareholder of the State Street Navigator Securities Lending Prime Portfolio (the “Fund”), you incur ongoing costs, which include costs for portfolio management and administrative services, among others.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period shown and held for the entire period from July 1, 2011 to December 31, 2011. The table below illustrates your Fund’s costs in two ways: · Based on actual fund return.This section helps you to estimate the actual expenses that you paid over the period.The “Ending Account Value” shown is derived from the actual return of the Fund, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund.You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period”. · Based on hypothetical 5% return.This section is intended to help you compare your Fund’s costs with those of other mutual funds.It assumes that the Fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged.In this case, because the return used is not the Fund’s actual return the results do not apply to your investment.The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return.You can assess your Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Six Months Ended December 31, 2011 Beginning Account Value July 1, 2011 Ending Account Value December 31, 2011 Expenses Paid During Period * Based on Actual Fund Return Based on Hypothetical (5% return before expenses) * The calculations are based on expenses incurred in the most recent fiscal period of the Fund.The annualized average weighted expense ratio as of December 31, 2011 was 0.03%.The dollar amounts shown as “Expenses Paid” are equal to the annualized average weighted expense ratio multiplied by the average account value over the period, multiplied by 184/365 (the most recent six month period). 1 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Portfolio Statistics December 31, 2011(Unaudited) Portfolio Composition By Investment Type* December 31, 2011 Certificates of Deposit 62.9% Government Agency Repurchase Agreements 11.8% Asset Backed Commercial Paper 10.7% Financial Company Commercial Paper 5.6% Other Notes 5.1% Other Repurchase Agreements 2.9% Treasury Repurchase Agreements 1.0% Other Assets In Excess of Liabilities 0.0% Total 100.00% Portfolio Composition By Rating* December 31, 2011 A-1 46.6% A-1+ 37.7% Repurchase Agreements (A-1) 15.7% Other Assets in Excess of Liabilities 0.0% Total 100.00% * As a percentage of net assets as of the date indicated. The Portfolio’s composition will vary over time. 2 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments December 31, 2011 Ratings* Name of Issuer and Title of Issue Interest Rate** Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost ASSET BACKED COMMERCIAL PAPER — 10.7% P-1, A-1 Aspen Funding Corp. (a) % 01/06/2012 01/06/2012 $ $ NR, A-1 Collateralized Commercial Paper Co. LLC % 01/23/2012 01/23/2012 NR, A-1 Collateralized Commercial Paper Co. LLC % 02/02/2012 02/02/2012 P-1, A-1 Gemini Securitization Corp. LLC (a) % 01/06/2012 01/06/2012 P-1, A-1+ Kells Funding LLC (b) % 01/04/2012 01/04/2012 P-1, A-1+ Kells Funding LLC (b) % 01/05/2012 01/05/2012 P-1, A-1+ Kells Funding LLC (b) % 01/23/2012 01/23/2012 P-1, A-1+ Kells Funding LLC (b) % 02/03/2012 02/03/2012 P-1, A-1 Newport Funding Corp. (a) % 01/06/2012 01/06/2012 P-1, A-1+ Solitaire Funding LLC (a) % 01/06/2012 01/06/2012 P-1, A-1+ Solitaire Funding LLC (a) % 01/09/2012 01/09/2012 P-1, A-1+ Solitaire Funding LLC (a) % 01/10/2012 01/10/2012 TOTAL ASSET BACKED COMMERCIAL PAPER FINANCIAL COMPANY COMMERCIAL PAPER — 5.6% P-1, A-1+ General Electric Capital Corp. % 02/10/2012 02/10/2012 P-1, A-1+ General Electric Capital Corp. % 03/06/2012 03/06/2012 P-1, A-1+ General Electric Capital Corp. % 04/23/2012 04/23/2012 P-1, A-1+ General Electric Co. % 03/27/2012 03/27/2012 P-1, A-1+ Nordea Bank AB % 01/10/2012 01/10/2012 P-1, A-1+ Nordea Bank AB % 01/11/2012 01/11/2012 P-1, A-1+ Toyota Motor Credit Corp. % 04/05/2012 04/05/2012 P-1, A-1+ Toyota Motor Credit Corp. % 04/12/2012 04/12/2012 TOTAL FINANCIAL COMPANY COMMERCIAL PAPER CERTIFICATES OF DEPOSIT — 62.9% P-1, A-1 Bank of Montreal % 01/05/2012 01/05/2012 P-1, A-1 Bank of Montreal % 01/05/2012 01/05/2012 P-1, A-1 Bank of Montreal (c) % 01/06/2012 12/05/2012 P-1, A-1+ Bank of Nova Scotia % 01/17/2012 01/17/2012 P-1, A-1+ Bank of Nova Scotia % 01/26/2012 01/26/2012 P-1, A-1+ Bank of Nova Scotia % 04/04/2012 04/04/2012 P-1, A-1+ Bank of Nova Scotia % 04/05/2012 04/05/2012 P-1, A-1 Bank of Tokyo - Mitsubishi % 01/30/2012 01/30/2012 P-1, A-1 Barclays Bank % 01/10/2012 01/10/2012 P-1, A-1 Barclays Bank % 01/17/2012 01/17/2012 P-1, A-1 Barclays Bank % 02/01/2012 02/01/2012 P-1, A-1 Barclays Bank (c) % 01/16/2012 02/16/2012 P-1, A-1 Credit Suisse % 01/05/2012 01/05/2012 P-1, A-1 Credit Suisse % 01/13/2012 01/13/2012 P-1, A-1 Credit Suisse (c) % 01/05/2012 01/04/2013 P-1, A-1 Deutsche Bank AG (c) % 01/05/2012 04/03/2012 P-1, A-1 ING Bank NV % 01/09/2012 01/09/2012 P-1, A-1 ING Bank NV % 01/17/2012 01/17/2012 P-1, A-1 Lloyds TSB Bank % 01/12/2012 01/12/2012 P-1, A-1 Lloyds TSB Bank % 01/13/2012 01/13/2012 P-1, A-1 Lloyds TSB Bank % 01/17/2012 01/17/2012 P-1, A-1+ National Australia Bank Ltd. % 02/01/2012 02/01/2012 P-1, A-1+ National Australia Bank Ltd. (c) % 01/03/2012 04/26/2012 P-1, A-1+ National Australia Bank Ltd. (c) % 01/09/2012 06/06/2012 P-1, A-1+ National Australia Bank Ltd. (c) % 01/09/2012 06/07/2012 The accompanying notes are an integral part of these financial statements. 3 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2011 Ratings* Name of Issuer and Title of Issue Interest Rate** Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost CERTIFICATES OF DEPOSIT (continued) P-1, A-1+ Nordea Bank AB % 01/09/2012 01/09/2012 $ $ P-1, A-1+ Rabobank Nederland NV (c) % 01/03/2012 04/02/2012 P-1, A-1+ Rabobank Nederland NV % 04/03/2012 04/03/2012 P-1, A-1+ Rabobank Nederland NV (c) % 01/26/2012 04/26/2012 P-1, A-1+ Rabobank Nederland NV (c) % 01/17/2012 05/14/2012 P-1, A-1+ Rabobank Nederland NV (c) % 01/17/2012 05/14/2012 P-1, A-1 Royal Bank of Scotland % 01/04/2012 01/04/2012 P-1, A-1 Skandinaviska Enskilda Banken AB % 01/06/2012 01/06/2012 P-1, A-1 Skandinaviska Enskilda Banken AB % 01/09/2012 01/09/2012 P-1, A-1+ Standard Chartered Bank % 01/17/2012 01/17/2012 P-1, A-1 Sumitomo Mitsui Banking Corp. % 01/09/2012 01/09/2012 P-1, A-1 Swedbank AB % 01/05/2012 01/05/2012 P-1, A-1+ Toronto Dominion Bank (c) % 01/12/2012 01/12/2012 P-1, A-1 UBS AG % 01/31/2012 01/31/2012 P-1, A-1 UBS AG (c) % 02/06/2012 02/06/2012 TOTAL CERTIFICATES OF DEPOSIT OTHER NOTES — 5.1% P-1, A-1+ Arkle Master Issuer PLC (b)(c) % 01/17/2012 08/17/2012 P-1, A-1 Bank of Tokyo - Mitsubishi % 01/03/2012 01/03/2012 P-1, A-1 Deutsche Bank AG % 01/03/2012 01/03/2012 P-1, A-1+ Nordea Bank AB (b)(c) % 02/21/2012 11/16/2012 P-1, A-1+ Svenska Handelsbanken AB (b)(c) % 02/17/2012 05/16/2012 TOTAL OTHER NOTES GOVERNMENT AGENCY REPURCHASE AGREEMENTS — 11.8% NR, A-1 Agreement with Citigroup Global, Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by various U.S. Government Obligations, 3.500% - 6.000% due 12/01/2025 - 12/20/2041 valued at $125,460,000); expected proceeds $123,000,957 % 01/03/2012 01/03/2012 NR, A-1 Agreement with Credit Suisse Securities (USA) LLC Securities, Inc. and JP Morgan Chase & Co., (Tri-Party), dated 12/30/2011 (collateralized by various U.S. Government Obligations, 4.000% - 7.500% due 08/01/2025 - 11/01/2041 valued at $204,003,278); expected proceeds $200,001,333 % 01/03/2012 01/03/2012 P-1, A-1 Agreement with Deutsche Bank Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by various U.S. Government Obligations, 3.500% - 5.500% due 12/01/2026 - 09/01/2041 valued at $282,540,000); expected proceeds $277,002,462 % 01/03/2012 01/03/2012 The accompanying notes are an integral part of these financial statements. 4 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2011 Ratings* Name of Issuer and Title of Issue Interest Rate** Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS (continued) P-1, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by a U.S. Government Obligation, 4.000% due 08/20/2041 valued at $204,000,000); expected proceeds $200,003,000 % 01/05/2012 01/05/2012 $ $ NR, A-1 Agreement with JP Morgan Securities, Inc. and JP Morgan Chase & Co., (Tri-Party), dated 12/30/2011 (collateralized by various U.S. Government Obligations, 0.000% - 14.039% due 04/15/2018 - 09/15/2041 valued at $199,921,799); expected proceeds $196,001,307 % 01/03/2012 01/03/2012 P-2, A-1 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by various U.S. Government Obligations, 0.000% - 6.000% due 01/09/2012 - 11/15/2041 valued at $696,660,724); expected proceeds $683,005,312 % 01/03/2012 01/03/2012 NR, A-1 Agreement with Morgan Stanley and Co., Inc. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by various U.S. Government Obligations, 4.000% - 6.000% due 11/01/2038 - 11/01/2041 valued at $174,420,001); expected proceeds $171,001,710 % 01/03/2012 01/03/2012 TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS TREASURY REPURCHASE AGREEMENTS — 1.0% NR, A-1 Agreement with Barclays Capital, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by U.S. Treasury Strips, 4.250% - 4.500% due 05/15/2038 - 11/15/2040 valued at $51,000,052); expected proceeds $50,000,111 % 01/03/2012 01/03/2012 P-2, A-1 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by a U.S. Treasury Strip, 0.000% due 06/14/2012 valued at $102,000,014); expected proceeds $100,000,222 % 01/03/2012 01/03/2012 The accompanying notes are an integral part of these financial statements. 5 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2011 Ratings* Name of Issuer and Title of Issue Interest Rate** Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost TREASURY REPURCHASE AGREEMENTS (continued) P-2, A-1 Agreement with Merrill Lynch Government Securities, Inc. and The Bank of New York Mellon (Tri-Party), dated 12/30/2011 (collateralized by a U.S. Treasury Strip, 3.250% due 06/30/2016 valued at $14,974,718); expected proceeds $14,681,065 % 01/03/2012 01/03/2012 $ $ TOTAL TREASURY REPURCHASE AGREEMENTS OTHER REPURCHASE AGREEMENTS — 2.9% NR, A-1 Agreement with Credit Suisse Securities (USA) LLC Bank Securities, Inc., (f) (Tri-Party), dated 12/30/2011(collateralized by 46 domestic and foreign equity securities valued at $486,016,206); expected proceeds $450,009,500 % 01/03/2012 01/03/2012 TOTAL INVESTMENTS(d)(e) † — 100.0% Other Assets in Excess of Liabilities — 0.0% NET ASSETS — 100.0% $ (a) Section 4(2) of the Securities Act of 1933 Commercial Paper. The Fund's Portfolio Manager has deemed this security to be liquid based upon procedures approved by the Board of Trustees. These securities represent 5.21% of net assets as of December 31, 2011. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities, which represent 7.31% of net assets as of December 31, 2011, are considered liquid and may be resold in transactions exempt from registration, normally to qualified institutional buyers. (c) Floating Rate Note - Interest Rate shown is rate in effect at December 31, 2011. (d) Unless otherwise indicated, the values of the Securities of the Portfolio are determined based on Level 2 inputs established by provisions surrounding Fair Value Measurements and Disclosures. (Note 2) (e) Also represents the cost for federal tax purposes. (f) Open maturity repurchase agreement originally dated December 20, 2011 – maturity date reflects the next reset date. † See Note 2 of the Notes to Financial Statements. * Moody’s rating, Standard & Poor's rating. (This information is unaudited) ** For Commercial Paper categories rate shown is the discount rate at time of purchase. The accompanying notes are an integral part of these financial statements. 6 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments (Continued) December 31, 2011 The Portfolio adopted provisions surrounding Fair Value Measurements and Disclosures that defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This applies to fair value measurements that are already required or permitted by other accounting standards and is intended to increase consistency of those measurements and applies broadly to securities and other types of assets and liabilities. The three-tier hierarchy of inputs is summarized below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Portfolio’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of December 31, 2011, in valuing the Portfolio’s assets carried at fair value: Valuation Inputs Investments in Securities Level 1 – Quoted Prices - Level 2 – Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs - Total The type of inputs used to value each security under the provisions surrounding Fair Value Measurements and Disclosures is identified in the Schedule of Investments, which also includes a breakdown of the Portfolio’s investments by category. The Portfolio adopted updated provisions surrounding Fair Value Measurements and Disclosures. This update applies to the Portfolio’s disclosures about transfers in and out of Level 1 and Level 2 of the fair value hierarchy and the reasons for the transfers as well as to disclosures about the valuation techniques and inputs used to measure fair value for investments that fall in either Level 2 or Level 3 fair value hierarchy. There were no transfers between levels for the period ended December 31, 2011. The accompanying notes are an integral part of these financial statements. 7 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Assets and Liabilities December 31, 2011 Assets: Investments in securities, at amortized cost $ Repurchase agreements, at amortized cost Total Investments Cash 62 Interest receivable Prepaid expenses and other assets Total Assets Liabilities: Advisory fee payable Dividend payable Administration fee payable Custodian fee payable Professional fees payable Transfer agent fee payable Trustee fees payable Other accrued expenses and liabilities Total Liabilities Net Assets $ Net assets consist of: Capital stock, $0.001 par value; 15,678,847,893 shares issued and outstanding $ Capital paid in excess of par Accumulated net realized gain on investments Net Assets $ Net asset value, offering, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 8 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Operations For the Year Ended December 31, 2011 Investment Income: Interest $ Expenses: Advisory fee Administration fee Custodian fee Insurance expense Transfer agent fee Professional fees Trustee fee Miscellaneous expenses Total expenses Net investment income Net Realized Gain on Investments: Net realized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 9 STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Statement of Changes in Net Assets December 31, December 31, From Operations: Net investment income $ $ Net realized gain on investments Net increase in net assets resulting from operations Distributions From: Net investment income ) ) Net realized gain on investments ) ) Total distributions ) ) From Fund Share Transactions (at constant $1.00 per share): Proceeds from shares sold Cost of redemptions ) ) Net increase (decrease) in net assets from Fund share transactions ) Net increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income $
